ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that AUGUSTINE U. UZODIKE of EAST ORANGE, who was admitted to the bar of this State in 1990, and who thereafter was suspended from the practice of law for a period of six months effective August 11, 1999, by Order of this Court dated July 16, 1999, and who remains suspended at this time, should be suspended from the practice of law for a further period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.4(a) (failure to communicate), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having determined that the three-month term of suspension should commence on the expiration of respondent’s six-month suspension;
And the Disciplinary Review Board further having concluded that on reinstatement to practice, respondent should be required to practice law under the supervision of a practicing attorney *479approved by the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that AUGUSTINE U. UZODIKE is suspended from the practice of law for a period of three months, effective February 11, 2000, and until the further Order of the Court; and it is further
ORDERED that on reinstatement to practice respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.